UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07288 Franklin Strategic Mortgage Portfolio (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Strategic Mortgage Portfolio AGNC INVESTMENT CORP. Meeting Date:DEC 09, 2016 Record Date:OCT 24, 2016 Meeting Type:SPECIAL Ticker:AGNC Security ID:00123Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Omnibus Stock Plan Management For For AGNC INVESTMENT CORP. Meeting Date:APR 20, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:AGNC Security ID:00123Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary D. Kain Management For For 1.2 Elect Director Morris A. Davis Management For For 1.3 Elect Director Larry K. Harvey Management For For 1.4 Elect Director Prue B. Larocca Management For For 1.5 Elect Director Paul E. Mullings Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Mortgage Portfolio By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
